Mr. Chief Justice Dickey delivered the opinion of the Court: This is an action brought by Estes, against the railroad company, for injuries received by the plaintiff while doing the duties of fireman upon a locomotive of the defendant. The allegation is, that the injuries resulted from an imperfection in the construction of the pilot or cow-catcher, and that defendant had notice of this imperfection, and had neglected to repair it, and that plaintiff had reason to believe and did believe that it had been repaired. The defendant pleaded not guilty. The issue was tried by a jury, and- a verdict rendered for the plaintiff, and his damages assessed at $3000. Motion for a new trial was overruled, and judgment rendered upon the verdict. Defendant appealed to the Appellate Court for the Fourth District. There the judgment was affirmed, and from that judgment of affirmance defendant appeals to this court. The errors assigned in this court are general, and claim, simply, that the Appellate Court erred in affirming and not reversing the judgment of the circuit court. In examining the errors assigned upon the record in the Appellate Court, it appears it was there insisted that the circuit court erred in refusing to grant a new trial; that it erred in admitting improper evidence in behalf of the plaintiff, in refusing proper evidence in behalf of the defendant, and in giving an improper instruction asked by the plaintiff. It was there insisted, also, that the verdict of the jury was not supported by law or the evidence, and that the court erred in rendering judgment in favor of the plaintiff. As to questions of fact, the decision of the Appellate Court can not be reviewed in this court. It is a question of law whether there is evidence tending to prove a cause of action. It is a question of fact whether the weight of evidence establishes a cause of action. We have examined the evidence in this case, and find evidence tending to prove every essential element of a cause of action in the plaintiff. There is evidence tending to contradict this, but the decision of the Appellate Court, as to the weight of the evidence, must govern. The chief part of appellant’s argument in this court is addressed to the question of the weight of evidence, (a question not before us,) and the questions of law in the case received but little discussion in the argument. There were but few exceptions taken upon the trial in relation to the admissibility of evidence. We have examined each of them carefully, and we find nothing of any moment—nothing sufficient to justify a reversal of the judgment for error in that regard. The only instruction to which exception was taken by appellant, was in the following words: “ This court instructs the jury that it was the duty of defendant to furnish, for use on its road, suitable and safe machinery, and the law imposes upon defendant a high degree of care in this regard. Therefore, if the jury believe, from the evidence, that plaintiff, without fault on his part, was injured in conse^queuce of an unsafe and improper pilot, knowingly used by defendant, then the jury should find for plaintiff, and assess his damages at such sum as the jury may believe, from the evidence, he is entitléd to recover, not exceeding the amount claimed in the declaration.” It is not perceived that this instruction is faulty in any respect. The judgment of the Appellate Court must be affirmed. Judgment affirmed.